Citation Nr: 1419468	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-41 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left lower extremity.

2.  Entitlement to service connection for neurological condition of the lower extremities.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, August 1978 to December 1978, and August 1981 to September 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2008 rating decision issued by the RO.  

The Board remanded the case for additional development in April 2012 and August 2013.  

The issues of service connection for a neurological condition of the lower extremities and for sleep apnea are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently demonstrated varicose veins of the left leg is shown as likely as not to have its clinical onset during the Veteran's extensive period of active service.


CONCLUSION OF LAW

To the extent that the presumption of soundness is not rebutted by clear and unmistakable evidence, the Veteran's disability manifested by varicose veins of the left lower extremity is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by an October 2007 letter that was sent to the Veteran.  This letter explained how VA could help the Veteran obtain evidence in support of his claim, what the evidence needed to show in order to establish service connection for a claimed disability, and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes the service treatment records, VA treatment records, private treatment records, and the written statements by the Veteran. The records are in both paper and electronic form.  A VA examination was performed in April 2012.  

In accordance with the August 2013 Board remand, an opinion more specifically addressing the etiology and progression of the left lower extremity venous condition was obtained from the examiner in September 2013.  The September 2013 opinion was based on examination results and a full review of the record, and the examiner provided a well supported rationale for his conclusion.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran seeks service connection for his left leg varicose veins.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

In this case, the Veteran was not noted to have varicose veins of the left leg at the time of the service entrance examination.  However, throughout his service, it was noted that he consistently undergone venous stripping of the left lower extremity prior to service as a teenager.   

Significantly, the service treatment records show that, in October 1994, the Veteran was rendered medical attention with an assessment of venous insufficiency.  The Veteran was noted to have varicosities of the right lower extremity.  It was also noted at that time that he had had a Doppler study in 1992 that showed moderate deep venous insufficiency in the right leg and severe deep venous insufficiency involving the left leg.     

The Veteran was afforded a VA examination in April 2012.  At that time he complained of having bilateral lower extremity pain and numbness and restless legs at night.  He said that he "always" had problems with numbness of his legs since he had circulatory problems and had surgery prior to service when he was 14 years old.  

The Veteran said that he felt that his circulatory problems increased over time in that he had more problems with fatiguing and cramps of his leg muscles.  The examination of the lower extremities showed small varicosities, bilaterally, with absent lower extremity hair and normal skin pigmentation.  

The examiner opined that left lower extremity veins were at least as likely as not present prior to service because at induction and later on in service the Veteran reported having venous stripping in his left leg when he was 14 years old.  

It was noted that there was no evidence in his service medical record or during physical examination of an increase in the severity of his preexisting left leg varicose veins representing permanent aggravation beyond the normal progression of the condition during his military service.

A supplemental opinion was obtained in September 2013 in order to address the correct evidentiary standard applicable to conditions which are not noted at entry.  

In response to the query as to whether there was clear and unmistakable evidence that left lower extremity varicose veins existed prior to service, the examiner noted that the Veteran stated that he had varicose veins prior to service at prior compensation and pension examinations and reported having venous stripping prior to service on reports of medical history in 1976, 1978, 1981, 1985, 1988, 1990, 1992 and 1994.  Based on this evidence, the left lower extremity varicose veins and surgery for varicose veins existed prior to service.  

In response to the query as to whether there was clear and unmistakable evidence that the condition was not aggravated by service, the examiner replied that there was no evidence of ulceration and excessive swelling or induration of the lower extremity on present physical examination or evidence of past ulceration of the lower extremity (no ulcer scarring).  

It was noted that there was no evidence that clearly and unmistakably showed that the Veteran's left lower extremity varicose veins preexisted service and were not aggravated beyond their normal progression therein.  

The examiner noted that the Veteran consistently reported that he had surgery for left leg varicose veins prior to service.  This is so consistently reported in and after service that it constitutes clear and unmistakable evidence  that the problem preexisted service.  

Additionally, the examiner noted there was absolutely no evidence of worsening beyond the normal progression of the disease in service, explaining in the September 2013 report that current findings, including lack of excessive swelling and induration or ulcer scarring, led to this conclusion.  

However, based on a review of the entire record, the Board finds the evidence to be in relative equipoise is showing that any pre-existing venous disease as likely an not underwent an increase in severity beyond natural progression during the Veteran's extensive period of active service based on the report of severe deep venous insufficiency noted in connection with the Doppler performed during service.  

To the extent that the presumptions of soundness is not rebutted by clear and unmistakable evidence, service connection for left lower extremity varicose veins must be granted.



ORDER

Service connection for left lower extremity varicose veins is granted.



REMAND

Additional development is needed with regard to the Veteran's claims for bilateral lower extremity neurological condition and sleep apnea because the examiners who provided the September 2013 opinions on these issues did not fully comply with the instructions which were set forth in the August 2013 remand. 

 With regard to the neurological condition,  the examiner was requested to provide an opinion as to whether it was at least as likely as not that the currently diagnosed bilateral S1 radiculopathy was related to the old L5 radiculopathy diagnosed in service in November 1990 after private EMG testing.  

In response, the examiner explained that the November 1990 test was an insufficient basis to diagnose radiculopathy because it only reported findings on one muscle group, while positive sharp waves should have been seen on at least three different muscles of the same myotome level in order to diagnose radiculopathy by EMG.  

However, the Veteran does not need to show that radiculopathy was definitely diagnosed in service in order to establish service connection, and the examiner did not discuss whether the November 1990 findings were consistent with the Veteran's subjective complaints about symptoms in service or whether the current diagnosis could be related to the partial EMG finding in November 1990. 

With regard to sleep apnea, the August 2013 remand noted that while an April 2012 examiner had stated that the Veteran's sleep problems started many years after service, there was some indication that sleep problems had been present earlier than that.  

For example, a November 1998 report (approximately one year after service) from the Veteran's doctor indicated suspected sleep apnea.  

Additionally, it appears that the Veteran reported having insomnia and sleep disturbance when hospitalized for psychiatric reasons in 1999.  The Veteran dated his sleep problems back to a personal tragedy 1997, shortly before he retired from service. 

The remand instructed the examiner to consider the Veteran's statements and whether there was a medical basis supporting or contradicting the Veteran's report about the onset of sleep difficulties.  

In the September 2013 addendum report, the examiner merely reiterated that the Veteran's sleep problems started several years after service and added that sleep apnea was a respiratory problem involving airway obstruction.  This is not responsive to the remand instructions.  As a result, a new opinion should be obtained.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain a supplemental opinion from an appropriate VA examiner concerning whether the Veteran's currently diagnosed bilateral S-1 radiculopathy is at least as likely as not (at least 50 percent likely) related to an injury or other event of his active service.  

The examiner should specifically explain whether the report of old L5 radiculopathy in November 1990 is supportive of the Veteran's claim that his symptoms started in service or is otherwise suggestive of a relationship to the currently diagnosed S-1 radiculopathy.  It is not necessary that the November 1990 report conclusively establish that radiculopathy existed at that time, rather an opinion is requested as to whether this report, taken into account with the other evidence, suggests that it is at least as likely as not that the current bilateral S1 radiculopathy had its onset in service or was caused or aggravated by a disease or injury in service.  A complete rationale for the examiner's opinion must be provided.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  The AOJ also should take all indicated action in order to obtain an opinion from an appropriate VA examiner concerning whether it is at least as likely as not (at least 50 percent likely) that the Veteran's sleep apnea had its clinical onset during service or otherwise is due to an event or incident of his service.  A complete rationale must be provided in the report of examination.  

In doing so, the examiner should discuss the Veteran's report that his sleep problems onset around the same time as his psychiatric problems shortly before his retirement in 1997 after experiencing a personal tragedy.  

The examiner should acknowledge the medical records documenting insomnia and sleep disturbance in 1998 and 1999 and explain whether they are suggestive of a relationship between sleep apnea and the Veteran's service which ended in 1997.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


